Citation Nr: 0005589	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  93-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  

2.  The propriety of the initial rating assigned for the 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the RO.  

The Board remanded the case for additional development on 
three prior occasions, most recently in January 1998.  



FINDINGS OF FACT

1.  In June 1988, the RO denied the veteran's original claim 
of service connection for schizophrenia.  

2.  In August 1988, the veteran received notice of the June 
1988 decision as well as his appellate rights; however, he 
failed to file a Notice of Disagreement.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the June 
1988 rating decision.  

4.  The veteran's claim of service connection for 
schizophrenia is plausible.  

5.  The veteran is shown as likely as not to be suffering 
from schizophrenia which had its clinical onset in service.  

6.  The veteran's psychiatric disability is likely shown to 
result in total social and industrial impairment.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for schizophrenia.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2.  By extending the benefit of the doubt to the veteran, his 
schizophrenia is due to disease which was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1999).  

3.  The criteria for the assignment of a 100 percent rating 
for the service-connected psychiatric disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 
including Diagnostic Codes 9204, 9411 (1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service connection

New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In June 1988, the RO denied service connection for 
schizophrenia.  In August 1988, the veteran received notice 
of the decision as well as his appellate rights; however, he 
failed to file a timely Notice of Disagreement.  As the 
veteran did not file a Notice of Disagreement within one year 
of the August 1988 notice of the June 1988 rating decision, 
the decision became final.  

At the time of the June 1988 rating decision, the evidence 
consisted of the veteran's service medical records, VA and 
private medical evidence and statements of the veteran.  The 
service medical records included a May 1968 letter from a 
private psychiatrist who had been caring for the veteran for 
approximately one year prior to his entering service.  The 
psychiatrist indicated that the veteran would be able to 
adjust to the service experience.  The veteran was seen in 
November 1968 complaining of nervous and anxious feelings 
about going to Vietnam.  No diagnosis was given, and the 
veteran was discharged to proceed to his next service 
assignment.  The veteran was seen again in December 1968 at 
the mental health clinic, but there is no indication as to 
any treatment given.  The veteran's separation examination 
revealed no psychiatric abnormalities.  

Private post-service medical evidence shows treatment for 
chronic, undifferentiated schizophrenia as early as October 
1976.

An April 1988 VA examination reported a diagnosis of chronic, 
severe, paranoid type schizophrenia.  The examiner stated 
that the veteran's illness seemed to have developed while he 
was in the service.  He noted that it seemed "quite apparent 
that immediately upon discharge from the service he was 
showing the signs and symptoms of a schizophrenic illness."  

In the June 1988 rating decision, the RO denied the veteran's 
claim of service connection for schizophrenia on the basis 
that the evidence did not indicate that the veteran's 
schizophrenia was incurred or aggravated during active duty.  
Further, it was noted that there was no indication that the 
veteran had the disability to a compensable degree within one 
year of service.  

The evidence submitted subsequent to the June 1988 rating 
decision includes private and VA medical evidence, statements 
and testimony of the veteran and several lay statements.  

The Board finds particularly persuasive a February 1997 VA 
examination report.  The examiner diagnosed schizophrenia, 
undifferentiated type.  The examiner noted that it was 
unclear whether the veteran suffered from PTSD.  He stated, 
however, that he believed that the veteran might have been 
experiencing psychotic phenomenon during his Vietnam service.  
The Board finds that the examination report is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The report is certainly new, as it was 
not of record at the time of the June 1988 rating decision.  

Furthermore, it is material as it is probative of the issue 
of service incurrence.  See 38 C.F.R. § 3.303(d).  Thus, the 
Board finds that new and material evidence has been submitted 
to reopen the claim of service connection for schizophrenia.  



Well groundedness

As the veteran's claim of service connection for 
schizophrenia has been reopened, the Board must now determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In light of the evidence of nervous complaints in service, 
and the medical attribution of currently diagnosed 
schizophrenia to the veteran's period of service, the Board 
finds the claim of service connection for schizophrenia to be 
well grounded.  See 38 C.F.R. § 3.303(d).  


Merits

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted hereinabove, the service medical records include a 
May 1968 letter from a private psychiatrist who had been 
caring for the veteran for approximately one year prior to 
his entering service.  The psychiatrist indicated that the 
veteran would be able to adjust to the service experience.  
The veteran was seen in November 1968 complaining of nervous 
and anxious feelings about going to Vietnam.  No diagnosis 
was given, and the veteran was discharged to proceed to his 
next service assignment.  The veteran was seen again in 
December 1968 at the mental health clinic, but there is no 
indication as to any treatment given.  The veteran's 
separation examination revealed no psychiatric abnormalities.  

Private post-service medical evidence shows treatment for 
chronic, undifferentiated schizophrenia as early as October 
1976.

An April 1988 VA examination shows a diagnosis of chronic, 
severe, paranoid type schizophrenia.  The examiner stated 
that the veteran's illness seemed to have developed while he 
was in the service.  He noted that it seemed "quite apparent 
that immediately upon discharge from the service he was 
showing the signs and symptoms of a schizophrenic illness."

At a May 1996 VA examination, the veteran was diagnosed as 
suffering from PTSD as a result of childhood trauma.  In 
addition, the examiner diagnosed personality disorder, not 
otherwise specified.  The examiner reviewed the claims folder 
and interviewed the veteran.  He opined that, in his clinical 
experience, "the veteran's military service did exacerbate 
his personality disorder and childhood trauma related 
[PTSD]."  The examiner did acknowledge the subjective nature 
of his opinion.  

In addition, as noted hereinabove, a VA examination was 
conducted in February 1997.  The examiner diagnosed 
schizophrenia, undifferentiated type.  The examiner noted 
that it was unclear whether the veteran suffered from PTSD.  
He stated, however, that he believed that the veteran may 
have been experiencing psychotic phenomenon during his 
Vietnam service.  

Although there is conflicting medical evidence concerning the 
nature of the veteran's psychiatric disability and its date 
of onset, the Board notes that the veteran complained of 
nervousness during service.  Furthermore, the VA examinations 
support the veteran's assertions that the currently 
demonstrated schizophrenia began in service.  The only truly 
negative medical evidence is the 1996 VA examination, which 
does not diagnose schizophrenia; however, even that examiner 
opined an aggravation during service of a preexisting 
psychiatric disorder.   

In light of the medical evidence indicating that the veteran 
has schizophrenia which began in service, the Board finds 
that the evidence is in relative equipoise in this regard.  
Thus, by extending the benefit of the doubt to the veteran, 
the Board finds that service connection for schizophrenia is 
warranted in this case.  38 C.F.R. § 3.102.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether service connection is 
warranted rather than whether new and material evidence has 
been submitted, but the veteran has not been prejudiced by 
the Board's decision.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


II.  Increased rating

Factual background

A private psychiatric evaluation was conducted in February 
1992.  It was reported that the veteran had married at the 
age of 36 years, but was divorced three years later.  It was 
noted that the veteran was employed as a bookkeeper for ten 
years from age 30 to 40 years, but that he quit when his 
mental status rapidly deteriorated.  The diagnoses were those 
of schizoaffective disorder and PTSD.  

In April 1992, a VA examination was conducted.  The examiner 
noted that the veteran had few friends.  He did not discuss 
the veteran's industrial capabilities, and a Global 
Assessment of Functioning (GAF) score was not assigned.  The 
examiner diagnosed PTSD and borderline personality disorder.  

In April 1995, another VA examination was conducted.  The 
veteran reported having one friend.  The examiner diagnosed 
generalized anxiety disorder.  It was reported that the 
veteran had severe industrial impairment.  

In November 1995, another VA psychiatric examination was 
conducted.  The examiner diagnosed PTSD and personality 
disorder.  It was noted that the veteran was pursuing 
psychotherapy and psychiatric treatment in order to gain more 
ability to function interpersonally; however, the examiner 
stated that, until then, he would have great difficulty 
occupationally.  The examiner assigned a GAF score of 40, 
which indicated avoidance of friends, neglect of family and 
an inability to work.  

In February 1997, the veteran underwent another VA 
psychiatric examination.  The examiner noted that the veteran 
had a psychotic disorder that was chronic, severe and 
impaired his thinking, judgment, mood and interpersonal, 
social and family relations.  The examiner also indicated 
that the veteran was incompetent to handle his own funds and 
recommended that a payee be put in place.  The diagnoses were 
those of schizophrenia and personality disorder.  A GAF score 
of 35 was assigned which indicated an inability to work.  

Private medical reports dated in February 1997 are consistent 
with the VA examination reports.  The diagnosis was that of 
schizophrenia, and a GAF score of 38 was assigned.  

A VA psychological evaluation was conducted in April 1998.  
The examiner diagnosed schizophrenia and assigned a GAF score 
of 40.  

Private and VA outpatient treatment reports during the period 
of this appeal are consistent with the VA examinations 
conducted.  


Analysis

The Board finds that the veteran's claim that a higher rating 
is warranted for his service-connected psychiatric disability 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disability is 
rated as 30 percent disabling, under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Effective on 
November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 
38 C.F.R. § 4.130 which included new rating criteria for 
psychiatric disorders.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1996).  

In light of the Board's grant of service connection for 
schizophrenia, the Board will construe the veteran's claim 
for an increased rating for his service-connected psychiatric 
disability generally.  Although the psychiatric evidence is 
somewhat split regarding the proper diagnosis, there is 
general agreement on the degree of psychiatric disability.  
Further, the criteria for rating schizophrenia and PTSD are 
the same under the new schedule and very similar under the 
old.  In light of the Board's decision hereinbelow, the 
veteran has not been prejudiced by this action.  Bernard v. 
Brown, 4 Vet. App. at 392-94.  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable.  

Furthermore, the evidence indicates that the veteran is 
unable to obtain or keep a job as a result of his psychiatric 
disability.  That is, the veteran is demonstrably unable to 
obtain or retain employment.  

Accordingly, the Board finds that the clinical evidence 
supports the assignment of a 100 percent rating under the old 
rating criteria.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected psychiatric 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds, however, that the 
veteran's service-connected psychiatric disorder is shown to 
have warranted the assignment of a 100 percent rating during 
the entire course of this appeal.  



ORDER

As new and material evidence has been received, the claim of 
service connection for schizophrenia is reopened and found to 
be well grounded.  

Service connection for schizophrenia is granted.  

A 100 percent rating for the service-connected psychiatric 
disorder is granted.  To this extent, the appeal is allowed 
subject to the rules and regulations governing the payment of 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

